Citation Nr: 1039711	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-35 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


		REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1967 to February 
1970. 
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in December 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 


FINDINGS OF FACT

1. The Veteran is in receipt of service connection for anxiety, 
50 percent disabling; residuals of a left-hand injury, 10 percent 
disabling; residuals of a scalp and face injury, 10 percent 
disabling; tinnitus, 10 percent disabling; headaches, 10 percent 
disabling; and bilateral hearing loss; 0 percent disabling. His 
combined rating is 70 percent.

2. The Veteran's service-connected disabilities preclude him from 
securing or following a substantially gainful occupation 
consistent with his educational background and previous work 
history.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are met. 38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2009). VA also 
has a duty to assist the Veteran in obtaining evidence necessary 
to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2009).

As discussed in detail below, sufficient evidence is of record to 
grant the claim on appeal. Therefore, no further notice or 
development is needed.

TDIU

The Board finds that the Veteran's impairment is so severe that 
it is impossible to follow a substantially gainful occupation. 
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. 

In reaching such a determination, the central inquiry is "whether 
the Veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability." Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected 
disabilities nor advancing age may be considered in the 
determination. 38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

For VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation. VAOPGPREC 75-91. Consideration may be given to a 
veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or to 
the impairment caused by nonservice-connected disabilities. 38 
C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for 
an award of total rating based on unemployability. When the 
Veteran's schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless be 
assigned provided that if there is only one service-connected 
disability, this disability shall be rated at 60 percent or more. 
When there are two or more disabilities, at least one disability 
must be ratable at 40 percent or more, and any additional 
disabilities must result in a combined rating of 70 percent or 
more, and the disabled person must be unable to secure or follow 
a substantially gainful occupation. See 38 C.F.R. § 4.16(a) 
(2009). A total disability rating may also be assigned on an 
extra-schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b) (2009), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in § 4.16(a).

The Veteran is currently service connected for anxiety, which is 
50 percent disabling; residuals of a left-hand injury, which are 
10 percent disabling; residuals of a face and scalp injury, which 
are 10 percent disabling; tinnitus, which is 10 percent 
disabling; headaches, which are 10 percent disabling; and 
bilateral hearing loss, which is 0 percent disabling. None of the 
Veteran's disabilities must be combined under the requirements of 
38 C.F.R. § 4.16(a). His combined disability rating is 70 
percent. See 38 C.F.R. § 4.25 (2009). Thus, he meets the 
schedular criteria for consideration of unemployability under 38 
C.F.R. § 4.16(a).

The Veteran asserted in a November 2005 claim that he was 
retiring early from his job as an assistant administrator at the 
American Legion (which also represents him in this appeal) due to 
his service-connected disabilities and that he was unable to seek 
or maintain gainful employment. The Veteran's employer noted in a 
November 2005 request for employment information that the Veteran 
was retiring early due to service-connected disabilities and that 
concessions in work environment had been made for the Veteran's 
disabilities during his period of employment. 

After retiring, as stated in a July 2008 letter to VA, the 
Veteran continued to perform marginal employment for the American 
Legion. Under 38 C.F.R. § 4.17(a), marginal employment exists 
when a veteran's earned annual income does not exceed the poverty 
threshold for one person, as published by the U.S. Department of 
Commerce, Bureau of the Census. When relevant employment does 
exceed the poverty threshold for one person, VA may still find 
the employment to be marginal on a facts-based analysis, which 
takes into account employment limited to a protected environment. 
38 C.F.R. § 4.17(a). For 2009, the poverty threshold for one 
person was $10,956: 

http://www.census.gov/hhes/www/poverty/data/threshld/index.
html. 
	
In the July 2008 letter, the Veteran stated he was compensated 
$400 a month ($4,800 annually) for about 12 to 15 hours of work 
per week, and he performed this work from home. See 38 C.F.R. 
§ 4.17. Various lay statements from the Veteran indicate that the 
Veteran left his job without a replacement, and that he continued 
to perform marginal employment from home until the American 
Legion could find a proper replacement. In September 2008, the 
Veteran informed VA by letter that he was no longer performing 
this marginal employment for the American Legion.

In an October 2006 letter from a VA physician, associated with 
the claims folder in April 2008, the physician stated that the 
Veteran was not capable of working full time or in an amount 
above the marginal employment he was performing at that time. The 
physician further stated that the Veteran's psychiatric 
disabilities severely limited his ability to obtain or maintain 
employment. 

Although the VA physician only specifically mentioned  the 
Veteran's psychiatric disabilities, resolving the benefit of the 
doubt in the Veteran's favor, the Board finds that this letter is 
sufficient competent medical evidence to support a finding that 
the Veteran's service-connected disabilities render him unable to 
maintain employment. See 38 C.F.R. §§ 3.102, 4.16 (2009). 

The Board has also considered the Global Assessment of 
Functioning (GAF) scores that have been reported in the claims 
file. GAF scores reflect "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed., p. 32).

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or co-
workers). GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  See 38 C.F.R. § 4.130 (2009) (incorporating by 
reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

At an April 2008 VA examination, the examiner determined that the 
Veteran displayed moods that were "very significantly depressed 
and anxious" and that he had a GAF score of 45-55. A GAF score 
of 41-50 reflects serious symptoms and is consistent with serious 
impairment in occupational functioning, as per the October 2006 
VA physician's opinion that the Veteran is not capable of 
obtaining or maintaining other than marginal employment. 
Accordingly, the April 2008 VA examination supports the Veteran's 
contentions that he is unable to work due to his service-
connected disabilities. 

Under 38 C.F.R. § 4.25, the Veteran's service-connected 
disabilities render a 70 percent disability rating. The Veteran 
has shown, through his own lay assertions and those from a former 
employer, a November 2005 application for increased compensation 
based on unemployability, an October 2006 VA physician's opinion, 
and an April 2008 VA examination, that he is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities. See 38 C.F.R. § 4.16. As a 
result, the criteria for a TDIU are met, and accordingly, the 
Veteran's claim for a TDIU is granted. See 38 C.F.R. §§ 3.102, 
4.25, 4.16.  

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a TDIU is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


